                                                                                             As of: June 12, 2013
                                                                                             Received: February 14, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83o5-eaul
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63453
      Jeanette Burlingame-WI



                                              Submitter Information
      Name: Jeanette Burlingame
      Address:
        West Allis,  WI,  53214
      Organization: Individual


                                                   General Comment
      I disagree with the Rule. It is unfair to put more burden on business owners with regards to health
      care coverage and will not help! There are plenty of organizations which offer free contraceptives to
      those who want/ need them. A person must want to use a contraceptive for it to be effective,
      though. Women today who are getting pregnant accidentally are not being responsible and this Rule
      will not solve that problem.




                                                                                                                              025873

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63453.html[7/10/2013 11:24:29 AM]
